Paul Ward, Associate Justice (dissenting)- For reasons hereafter set out I am unable to agree with the majority opinion. It is admitted appellant did not place in the abstract the notation on the margin of the instrument creating the original easement in favor of the gas company. This notation reads: “Partial RELEASE Filed for record February 18, 1963, Recorded in Mtg. record 929, page 515. Roger McNair, Circuit Clerk & Recorder. By O. Eggleston, D.E. 2-18-63” (Emphasis added.) The word “partial” is the key to this case. Had appellee known of the notation, it certainly would have made inquiry as to the meaning of that word and, consequently could have avoided paying out the sum of $1,638.21. It is important therefore to determine whether appellant was under an obligation to show this marginal notation. I think it was. The abstract showed the original easement — that means appellant saw or should have seen the marginal notation. It is the duty of an abstractor to use skill and care. In the American Trust Investment Co. v. Nashville Abstract Co., (cited by the majority) there appears this statement at page 879: “To furnish abstracts of title is a business. Parties undertaking it assume the responsibility of discharging its duties in a skillful and careful manner. Patience in the investigation of records is the main capacity required.” It is the duty of an abstractor to show every record (if he can reasonably find it) which might affect the title, and it is then up to the purchaser or his attorney to determine to what extent or degree it is affected. In 1 Am. Jur. 2nd, Abstracts of Title, page 230, § 5 it is stated “. . . the abstract should disclose everything material concerning the sources and conditions of the title to the property in question.” Also, in § 6 there appears this statement: “What is required is that the abstract disclose to an intended purchaser everything- pertaining- to the names and to the property in question, so far as appears from the record, that reasonably might affect such title, and thus put the purchaser on inquiry, in order that such purchaser may himself make the proper investigations as to the outside facts.”